Title: To Benjamin Franklin from the Massachusetts House of Representatives Committee of Correspondence, 17 December 1770
From: Massachusetts House Committee of Correspondence
To: Franklin, Benjamin


Sir,
Boston Decembr. 17th. 1770
The House of Representatives of this Province after appointing you their Agent at the Court of Great Britain, directed us to correspond with you in the Recess of the Court upon matters that concern the Interest of the Province. In general there is nothing that will more promote the true Interest of this Province as well as Great Britain herself than a happy Settlement of the Disputes that have too long subsisted between the Mother Country and the Colonies. These are justly tenacious of their constitutional and natural Rights, and will never willingly part with them and it certainly can never be for the Advantage of the Nation to force them away. Great Britain can lose nothing that she ought to retain, by restoring the Colonies to the State they were in, before the passing the obnoxious Stamp-Act, and we are persuaded that if that is done they will no further contend. This we think it necessary early to inform you of as our own Opinion, because we have Reason to think that there are Persons on both Sides the Atlantic whose Interest it may be to keep alive a Spirit of Discord, who are continually insinuating to Men in Power that such a Concession on the Part of Great Britain would only serve to increase our Claims, and there would be no End of them, which we believe and may even venture to assure you is without the least Colour of Foundation in Truth.
The House had during two Sessions contended with the Lieutenant Governor concerning the Exercise of a Right to call and continue the Assembly out of the Town House in Boston. The Proceedings of the two Houses and the messages that passed between the Lieut[enant] G[overnor] and them are partly contained in the enclosed Pamphlet: the Remainder is now in the Press, which we shall send to you as soon as it is printed. The House was prevailed upon at the third Session to proceed to the publick Business principally from the necessity of attending to the Affairs of the Province on the other Side the Water; his Honor having informed them in his Speech at the opening of the Session that the State of this Government would be laid before Parliament at the Winter Session, and some of the Members having received good Intelligence that Administration was meditating some fatal Alteration in our Charter. In the Course of Business a Grant was made to the Lieutenant Governor for his Support equal to what had ever been before made, and at the Rate of Five Hundred Pounds Sterling per annum nearly, and a Bill was passed for the Purpose which went thro’ both Houses, but his Honor did not think fit to give his Assent to it. The House had thought it proper to revive the ancient Stile in the enacting Clause of their Bills, that is, by averring therein that they were enacted by the three Branches in General Court assembled, which Words, “in General Court assembled,” had been omitted for near thirty years. The messages on this Subject you have in the inclosed Papers. We cannot but observe upon this and other like Occasions, that there seems to be a Determination to have this Province, and perhaps all the Colonies governed by the mere Force of Instructions, which we conceive in no other Light than as setting up an absolute despotic Power, an Attempt to which can never tend to conciliate the Affection of the Colonies. The Bill for his Honor’s Support was delayed in the House for some Days by the difference of Sentiments between the Governor and the House on the Importance of the Words in Dispute. Whether his Honour’s refusing to sign the Bill was owing to its not being the first Bill laid before him, which we can hardly believe, or to his expecting from another Quarter a more ample Subsistance than this Province has ever provided for their Governors, or to whatever other Course, perhaps may be better ascertained by you than by us.
There is a Circumstance lately arisen here, which had it not been noticed by the Lt. Governor in Council, we should not have thought worth our while to have mentioned. After a State of perfect Peace in this Town during the late Trials of Preston and the Soldiers, some imprudent Person [line missing] the minds of People against the Judges of the Courts. It was early taken down, perhaps by the first Person who saw it. A Proclamation immediately within a few Hours was issued, and a Reward of One Hundred Pounds offered for a Discovery. Our Enemies who have an excellent Talent at Representation may probably set forth what in all Likelyhood was the Act of a single indiscreet Person, as a Combination of seditious Persons, and an Extract from Otway’s Venice preserved (which the Paper is said to contain) may be construed Treason.

We shall constantly advise you of every thing material which occurs here, and shall be happy in your communicating to us what you may think worth Notice, relating to the Affairs of this Province on your Side the Water. We are with strict Truth Sir your most humble Servants,
Thomas CushingSaml AdamsJohn HancockJohn Adams
Benjamin Franklin Esqr
